 Case 2:16-cv-14347-MAG-DRG ECF No. 62-3 filed 03/16/20                        PageID.437   Page 1 of 2


Date        Vendor          Items                                                           Amount
1/23/2020   Staples         Binders, Folders, Paper                                         $ 118.67
1/20/2020   Amazon          Exhibit Labels                                                  $    23.82
1/17/2020   Amazon          Binder Dividers                                                 $    42.38
1/26/2020   Doubletree      Hotel for 2 Attorneys and 1 Witness for 4 Nights for Trial      $ 1,717.08
1/26/2020   Valet Parking   Parking at DoubleTree                                           $    80.00
                                                                                            $ 1,981.95
  Case 2:16-cv-14347-MAG-DRG ECF No. 62-3 filed 03/16/20   PageID.438   Page 2 of 2




Total Cost
